(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por Cuanto, en junio 14, 1938, este Tribunal dictó sentencia en el caso de epígrafe confirmando la dictada por la Corte de Distrito de Humacao en junio 7 de 1938, por la cual dicha Corte de Distrito había declarado con lugar una excepción previa a una petición de mandamus y desestimó el recurso;
Poe Cuanto, en julio 2 del corriente año esta Corte dictó la si-guiente resolución:
"Visto el caso de Valldejuli v. De Castro, Administrador, 52 D.P.R. 286, y los en él citados, se señala el día 11 de julio actual, a las 2 p. ni., para 'oír a. las partes solare si debe o no dejarse sin efecto la sentencia dictada en este caso el 14 de junio último."
PoR Cuanto, aunque en el acto de audiencia compareció única-mente la parte apelante, y, por discutible que sea la cuestión de si este caso se rige o no por la doctrina de los casos indicados en nues-tra resolución de julio 2, por resultar distintos los hechos envueltos, debido a circunstancias ajenas a nuestra voluntad, nos enfrentamos con el dilema, o de resolver la cuestión planteada en nuestra dicha resolución de 2 de julio en el sentido de dejar sin efecto nuestra sen-tencia anterior y en su lugar dictar otra revocando la sentencia de la Corte de Distrito, o dejar en suspenso hasta noviembre la cues-tión así suscitada;
Por Cuanto, la cuestión envuelta es a lo sumo una de práctica o de procedimiento que no afecta grandemente los derechos de las partes ni de tan magna importancia en cuanto al precedente que pueda establecer y nos parece preferible dejar - despachado el pre-sente caso sin más demora antes de entrar en vacaciones:
Por tanto, se deja sin efecto la sentencia dictada por este Tribunal en junio 14 del año en curso y en su lugar se dicta otra re-vocando, como revocamos, la sentencia que dictó la Corte de Dis-*972trito de Humacao en junio 11 de 1937, y se devuelve el caso para ulteriores procedimientos no inconsistentes con la doctrina del caso de Valldejuli v. de Castro, 52 D.P.R. 286, y los casos en él citados.
El Juez Asociado Sr. De Jesús no intervino.